931 A.2d 266 (2007)
284 Conn. 908
STATE of Connecticut
v.
Kevin M. BOYLE.
Supreme Court of Connecticut.
Decided September 5, 2007.
Timothy J. Sugrue, senior assistant state's attorney, in support of the petition.
Martin Zeldis, public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 102 Conn.App. 507, 925 A.2d 1172 (2007), is granted, limited to the following issue:
"Whether the Appellate Court correctly determined that the trial court abused its discretion when it modified the conditions of the defendant's probation to include sex offender evaluation and possibly treatment?"
The Supreme Court docket number is SC 17966.